Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Benefit of earlier filing date of 09/04/2018 of provisional application No. 62/726,801 is acknowledged as required by 35 U.S.C. 119.

Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7, “the first telescoping member and second telescoping member” should read -- the first telescoping member and the second telescoping member--.
Claim 14, “edge of the minor planar member” should read --at edge of the minor planar member--.Appropriate correction is required.
Claim 16, “the first telescoping member and second telescoping member” should read -- the first telescoping member and the second telescoping member--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the specified angle between the first major planar member and the second major planar member forms a vertex”.  There is insufficient antecedent basis for this limitation in the claim. Because “a vertex” is earlier recited in claim 1. It is not clear if they are the same or different. For the purpose of this examination they are interpreted to be the same and “a vertex” is interpreted to be --the vertex--.
Claim 7 recites the limitation “the plurality of retractable locking pins and a plurality of pin holes”.  There is insufficient antecedent basis for this limitation in the claim. Because “a plurality of pin holes” is earlier recited in the claim. It is not clear if they are the same or different. For the purpose of this examination they are interpreted to be the same and “a plurality of pin holes” is interpreted to be --the plurality of pin holes --.
Claim 7 recites the limitation “the bottom surface of each of the first telescoping member and second telescoping member”.  There is insufficient antecedent basis for this limitation in the claim. Because bottom surfaces of the first and the second telescoping members are not earlier introduced. For the purpose of this examination “the bottom surface of each of the first telescoping member and second telescoping member” is interpreted to be -- a bottom surface of each of the first telescoping member and the second telescoping member--.
Claims 8-9 are rejected due to dependency on rejected claim 7.
Claim 11 recites the limitation “the plurality of each of the first major planar member and the second major planar member to rotate to and lock at any angle around the apex” There is insufficient antecedent basis for this limitation in the claim. Because claim 1 introduces only one the plurality of each of the first major planar member and the second major planar member to rotate to and lock at any angle around the apex” is interpreted to be --each of the first major planar member and the second major planar member to rotate to and lock at any angle around the vertex--.
Claim 16 recites the limitation “the plurality of retractable locking pins and a plurality of pin holes”.  There is insufficient antecedent basis for this limitation in the claim. Because “a plurality of pin holes” is earlier recited in the claim. It is not clear if they are the same or different. For the purpose of this examination they are interpreted to be the same and “a plurality of pin holes” is interpreted to be --the plurality of pin holes --.
Claim 16 recites the limitation “the bottom surface of each of the first telescoping member and second telescoping member”.  There is insufficient antecedent basis for this limitation in the claim. Because bottom surfaces of the first and the second telescoping members are not earlier introduced. For the purpose of this examination “the bottom surface of each of the first telescoping member and second telescoping member” is interpreted to be -- a bottom surface of each of the first telescoping member and the second telescoping member--.
Claim 19 recites the limitation “the plurality of each of the first major planar member and the second major planar member to rotate to and lock at any angle around the apex” There is insufficient antecedent basis for this limitation in the claim. Because claim 1 introduces only one first major planar member and one second major planar member. Also “apex” is not earlier introduced. For the purpose of this examination “the plurality of each of the first major planar member and the second major planar member to rotate to and lock at any angle around the apex” is interpreted to be --each of the first major planar member and the second major planar member to rotate to and lock at any angle around the vertex--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2 and 5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Minneman (US Patent No. 5,058,302).
Regarding claim 1, Minneman teaches a modular jack head (col. 3: the gun rest portions 60a and 60b are 35 retractable from the respective slots or sockets 30) isolator for protecting workpieces from undesired damages (padding 68; col. 3: “The gun rest sections 62a and 62b each include padding 68 along the major portion of their slots 66a and 66b, such padding could be in the form of either felt or foam padding having double backed adhesive applied thereto, or encapsulating injected rubber and vinyl padding”) comprising: a first major planar member; a second major planar member; a first hook; a second hook; the first major planar member and the second major planar member being terminally and angularly connected to each other, wherein the first major planar member and the second major planar member are joined by a vertex; the first major planar member and the second major planar member each comprising a top surface (inner surface) and a bottom surface (outer surface); the first hook being terminally connected to the first major planar member opposite the second major planar member along the first major planar member; the first hook being positioned adjacent to the bottom surface of the first major planar member; the second hook being terminally connected to the second major planar member opposite the first major planar member along the second major planar member; the second hook being positioned adjacent to the bottom surface of the second major planar member; and the first hook and the second hook being configured to receive a first end and a second end of a jack head (see ends A and B), respectively.
Regarding claim 2, Minneman teaches the first major planar member and the second major planar member being configured to form a V-groove profile about the vertex (see angle α). 
Regarding claim 5, Minneman teaches the first major planar member and the second major planar member being oriented at a specified angle to each other (see angle α), wherein the specified angle between the first major planar member and the second major planar member forms a vertex.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Minneman in view of Nishimura (US Patent No. 5,711,515).
Regarding claim 10, Minneman does not teach magnet a plurality of cavities on the first and the second major planar members and a plurality of magnets.
Nishimura teaches a workpiece support equipped with magnets 21 inside cavities 12 to attact workpiece to be held.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Nishimura in device of Minneman and add plurality of magnets inside plurality of cavities of the first and the second major planar members to more securely hold workpieces.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable for disclosing the relationship between the first connecting member and the first minor planar member of the first hook and the second connecting member and the second minor planar member of the second hook.
Claim 4 would be allowable due to dependency on allowable claim 3.
Claim 6 would be allowable for disclosing the telescopic structure of the first major planar member and the second major planar member.
Claims 7-9 would be allowable due to dependency on allowable claim 6.
Claim 11 would be allowable for disclosing “the vertex comprising a locking hinge; and the locking hinge being configured to enable the plurality of each of the first major planar member and the second major planar member to rotate to and lock at any angle around the apex”. The vertex of Minneman is fixed and not hinged.
Claims 12-13 would be allowable due to dependency on allowable claim 11.
Claim 14 would be allowable for disclosing “minor planar member of each of the first hook and the second hook comprising a column recess; the column recess being centrally positioned edge of the minor planar member of each of the first hook and the second hook, opposite the connecting 

Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 19 would be allowable for disclosing “the vertex comprising a locking hinge; and the locking hinge being configured to enable the plurality of each of the first major planar member and the second major planar member to rotate to and lock at any angle around the apex”. The vertex of Minneman is fixed and not hinged.
Claim 20 would be allowable due to dependency on allowable claim 19.

Claim 15 is allowed for disclosing the telescopic structure of the first major planar member and the second major planar member.
Claims 16-18 would be allowable due to dependency on allowable claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MAHDI H NEJAD/Examiner, Art Unit 3723